Title: To James Madison from Jacob Lewis, 2 May 1808
From: Lewis, Jacob
To: Madison, James



Sir
NewYork May 2d. 1808

Finding that the Law prohibiting the Trade from hence to St. Domingo has expired, I am induced to make inquiry, whether licences wou’d be granted to A Vessels bound to that Island Similar to those granted to A Vessels bound to any of the other Islands, In the West Indias.  Excuse the liberty, & believe me, with unalterable Respt. & Esteem Yr. Most. Obt. &. very humle. Sert.

J Lewis

